Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

among

CURO GROUP HOLDINGS CORP.,

CERTAIN SUBSIDIARIES OF CURO GROUP HOLDINGS CORP.

and

TMI TRUST COMPANY,

as COLLATERAL AGENT

 

 

Dated as of August 27, 2018

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I SECURITY INTERESTS

     1  

1.1

     Grant of Security Interests      1  

1.2

     Power of Attorney      3  

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     3  

2.1

     Necessary Filings      3  

2.2

     No Liens      4  

2.3

     Other Financing Statements      4  

2.4

     Chief Executive Office, Record Locations      4  

2.5

     Location of Inventory and Equipment      4  

2.6

     Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Federal Employer Identification Number;
Changes Thereto; etc      4  

2.7

     Trade Names; Etc.      5  

2.8

     Certain Significant Transactions      5  

2.9

     Non-UCC Property      5  

2.10

     As-Extracted Collateral; Timber-to-be-Cut      5  

2.11

     Collateral in the Possession of a Bailee      5  

2.12

     Recourse      6  

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     6  

3.1

     Additional Representations and Warranties      6  

3.2

     Maintenance of Records      6  

3.3

     Direction to Account Debtors; Contracting Parties; etc.      7  

3.4

     Modification of Terms; etc.      7  

3.5

     Collection      7  

3.6

     Instruments      7  

3.7

     Assignors Remain Liable Under Accounts      8  

3.8

     Assignors Remain Liable Under Contracts      8  

3.9

     Deposit Accounts; Etc.      8  

3.10

     Letter-of-Credit Rights      9  

3.11

     Commercial Tort Claims      9  

3.12

     Chattel Paper      9  

3.13

     Further Actions      9  

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

     10  

4.1

     Additional Representations and Warranties      10  

4.2

     Licenses and Assignments      10  

4.3

     Infringements      10  

4.4

     Preservation of Marks and Domain Names      10  

4.5

     Maintenance of Registration      11  

4.6

     Future Registered Marks and Domain Names      11  

4.7

     Remedies      11  

 

(i)



--------------------------------------------------------------------------------

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     11  

5.1

     Additional Representations and Warranties      11  

5.2

     Licenses and Assignments      12  

5.3

     Infringements      12  

5.4

     Maintenance of Patents or Copyrights      12  

5.5

     Prosecution of Patent or Copyright Applications      12  

5.6

     Other Patents and Copyrights      12  

5.7

     Remedies      12  

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

     13  

6.1

     Protection of Collateral Agent’s Security      13  

6.2

     Warehouse Receipts Non-Negotiable      13  

6.3

     Additional Information      13  

6.4

     Further Actions      13  

6.5

     Financing Statements      14  

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     14  

7.1

     Remedies; Obtaining the Collateral Upon Default      14  

7.2

     Remedies; Disposition of the Collateral      15  

7.3

     Waiver of Claims      16  

7.4

     Application of Proceeds      16  

7.5

     Remedies Cumulative      17  

7.6

     Discontinuance of Proceedings      17  

ARTICLE VIII INDEMNITY

     17  

8.1

     Indemnity      17  

8.2

     Indemnity Obligations Secured by Collateral; Survival      17  

ARTICLE IX DEFINITIONS

     18  

ARTICLE X MISCELLANEOUS

     22  

10.1

     Notices      22  

10.2

     Waiver; Amendment      22  

10.3

     Obligations Absolute      22  

10.4

     Successors and Assigns      23  

10.5

     Headings Descriptive      23  

10.6

     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
23  

10.7

     Assignor’s Duties      24  

10.8

     Termination; Release      24  

10.9

     Counterparts      24  

10.10

     Severability      24  

10.11

     The Collateral Agent and the other Secured Parties      24  

10.12

     Additional Assignors      25  

10.13

     Intercreditor Agreement      25  

10.14

     Pari Passu Payment Lien Obligations      26  

 

(ii)



--------------------------------------------------------------------------------

ANNEX A

  

Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B

  

Schedule of Inventory and Equipment Locations

ANNEX C

  

Schedule of Legal Names, Type of Organization (and Whether a Registered

  

Organization), Jurisdiction of Organization, Location and Federal Employer

  

Identification Numbers

ANNEX D

  

Schedule of Trade and Fictitious Names

ANNEX E

  

Description of Certain Significant Transactions Occurring Within One Year Prior
to the

  

Date of the Security Agreement

ANNEX F

  

Schedule of Concentration Accounts

ANNEX G

  

Form of Control Agreement Regarding Deposit Accounts

ANNEX H

  

Schedule of Commercial Tort Claims

ANNEX I

  

Schedule of Marks and Applications; Internet Domain Name Registrations

ANNEX J

  

Schedule of Patents

ANNEX K

  

Schedule of Copyrights

ANNEX L

  

Trademark Security Agreement

ANNEX M

  

Grant of Security Interest in United States Patents

ANNEX N

  

Grant of Security Interest in United States Copyrights

ANNEX O

  

Form of Security Agreement Joinder

ANNEX P

  

Form of Accession Agreement

 

(iii)



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of August 27, 2018, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 10.12 hereof, the “Assignors”) in
favor of TMI Trust Company, as collateral agent (together with any successor
collateral agent or assign and any co-collateral agents, in such capacity, the
“Collateral Agent”), for the benefit of the Secured Parties (as defined below).
Certain capitalized terms as used herein are defined in Article IX hereof.
Except as otherwise defined herein, all capitalized terms used herein and
defined in the Indenture (as defined below) shall be used herein as therein
defined.

W I T N E S S E T H:

WHEREAS, CURO Group Holdings Corp. (the “Company”), the guarantors from time to
time party thereto (the “Guarantors”), and the Collateral Agent and Trustee,
have entered into an Indenture, dated as of August 27, 2018 (as amended,
modified, restated and/or supplemented from time to time, the “Indenture”) for
the benefit of each other and for the equal and ratable benefit of the Holders
of the 8.250% Senior Secured Notes due 2025, together with any Additional Notes
(the “Senior Secured Notes”);

WHEREAS, pursuant to the Indenture, each Guarantor has jointly and severally
guaranteed to the Trustee, the Collateral Agent and the Holders (collectively,
the “Notes Secured Parties” and, together with the Pari Passu Indebtedness
Secured Parties (the “Secured Parties”) the payment when due of all Indenture
Obligations as described (and defined) therein;

WHEREAS, in order to induce (i) each Holder to hold the Notes, (ii) any future
Pari Passu Indebtedness Secured Party to make extensions of credit to one or
more of the Assignors and (iii) the Collateral Agent to act as trustee and as
collateral agent, the Assignors have agreed to grant to the Collateral Agent a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
their respective Secured Obligations (as defined herein);

WHEREAS, the Intercreditor Agreement governs the relative rights and priorities
of the Secured Parties (as defined herein), the Pari Passu Indebtedness Secured
Parties and the First Lien Lenders in respect of all of the Collateral; and

WHEREAS, the Assignors will obtain benefits from the issuance of the Notes under
the Indenture and the incurrence of Pari Passu Indebtedness, if any, and,
accordingly, the Assignors desire to grant a security interest in the Collateral
to the Collateral Agent for its benefit and for the benefit of the Secured
Parties under the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Parties and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Secured Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in and a lien on all of the right, title
and interest of such Assignor in, to and under all of the following personal
property and fixtures (and



--------------------------------------------------------------------------------

all rights therein) of such Assignor, or in which or to which such Assignor has
any rights, in each case whether now existing or hereafter from time to time
acquired:

 

  (i)

each and every Account;

 

  (ii)

all cash;

 

  (iii)

the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

  (iv)

all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

  (v)

all Commercial Tort Claims;

 

  (vi)

all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

 

  (vii)

all Contracts, together with all Contract Rights arising thereunder;

 

  (viii)

all Copyrights;

 

  (ix)

all Equipment;

 

  (x)

all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

  (xi)

all Documents;

 

  (xii)

all General Intangibles;

 

  (xiii)

all Goods;

 

  (xiv)

all Instruments;

 

  (xv)

all Inventory;

 

  (xvi)

all Investment Property;

 

  (xvii)

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

  (xviii)

all Marks, together with the registrations and right to all renewals thereof,
the goodwill of the business of such Assignor symbolized by the Marks and all
causes of action arising prior to or after the date hereof for infringement of
any of the Marks or unfair competition regarding the same;

 

-2-



--------------------------------------------------------------------------------

  (xix)

all Patents, together with all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same;

 

  (xx)

all Permits;

 

  (xxi)

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

  (xxii)

all Supporting Obligations; and

 

  (xxiii)

all Proceeds and products of any and all of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Assignors from time to time with respect to any of the
foregoing

(all of the above, the “Collateral”).

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.
Notwithstanding anything to the contrary contained herein, the term “Collateral”
shall not include, and the security interest granted under this Agreement shall
not attach to any Excluded Asset.

Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement at any
time the Intercreditor Agreement is in effect. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control at any time the
Intercreditor Agreement is in effect. In the event of any conflict or
inconsistency between the provisions of the Indenture and this Agreement
relating to the duties of the Collateral Agent the provisions of the Indenture
shall govern and control.

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which is or may
be reasonably necessary to protect the interests of the Secured Parties, which
appointment as attorney is coupled with an interest.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filings. All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the security interest
granted by such Assignor to the Collateral Agent hereby in respect of the
Collateral have been (or, within 15 days after the date hereof (or 90 days after
the date hereof in the case of Deposit Accounts, as such date may be extended in
accordance with Section 3.9 hereof), will be) accomplished and the security
interest granted to the Collateral Agent pursuant to this Agreement in and to
the Collateral creates a valid and, together with all such filings,
registrations, recordings and other actions, a perfected security interest
therein prior to the

 

-3-



--------------------------------------------------------------------------------

rights of all other Persons therein and subject to no other Liens (other than
Permitted Liens) and is entitled to all the rights, priorities and benefits
afforded by the Uniform Commercial Code or other relevant law as enacted in any
relevant jurisdiction to perfected security interests, in each case to the
extent that the Collateral consists of the type of property in which a security
interest may be perfected by possession or control (within the meaning of the
UCC as in effect on the date hereof in the State of New York), by filing a
financing statement under the Uniform Commercial Code as enacted in any relevant
jurisdiction or by a filing of a Grant of Security Interest in the respective
form attached hereto in the United States Patent and Trademark Office or in the
United States Copyright Office.

2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of, or has
rights in, all Collateral free from any Lien or other right, title or interest
of any Person (other than Permitted Liens), and such Assignor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Collateral Agent.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.

2.4 Chief Executive Office, Record Locations. The chief executive office of such
Assignor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other than that indicated on Annex
A in accordance with the immediately preceding sentence, in each case unless
each such other address is also indicated on Annex A hereto for such Assignor.

2.5 Location of Inventory and Equipment. All Inventory and Equipment held on the
date hereof, or held at any time during the four calendar months prior to the
date hereof, by each Assignor is located at one of the locations shown on Annex
B hereto for such Assignor.

2.6 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Federal Employer Identification Number;
Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the Location of such Assignor and the Federal Employer Identification
Number (if any), is listed on Annex C hereto for such Assignor. Such Assignor
shall not change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its
jurisdiction of organization, its Location or its Federal Employer
Identification Number (if any) from that used on Annex C hereto, except that any
such changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Documents and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) such Assignor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 5 days’ prior written notice of each change to
the information listed on Annex C (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex C which shall correct all information contained therein for
such Assignor, and (ii) in connection with each change or changes, it shall have
taken all action

 

-4-



--------------------------------------------------------------------------------

reasonably necessary to maintain the security interests of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected and
in full force and effect. In addition, such Assignor shall take all actions
reasonably necessary to maintain the security interest of the Collateral Agent
in the Collateral intended to be granted hereby fully perfected and in full
force and effect.

2.7 Trade Names; Etc. Such Assignor has or operates in any jurisdiction under,
or in the preceding five years has had or has operated in any jurisdiction
under, no trade names, fictitious names or other names except its legal name as
specified in Annex C and such other trade or fictitious names as are listed on
Annex D hereto for such Assignor. Such Assignor shall not assume or operate in
any jurisdiction under any new trade, fictitious or other name until (i) it
shall have given to the Collateral Agent not less than 15 days’ written notice
of its intention to do so, clearly describing such new name and the
jurisdictions in which such new name will be used and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (ii) with respect to such new name, it shall have taken all actions
reasonably necessary to maintain the security interest of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected and
in full force and effect.

2.8 Certain Significant Transactions. During the one year period preceding the
date of this Agreement, no Person shall have merged, amalgamated or consolidated
with or into any Assignor, and no Person shall have liquidated into, or
transferred all or substantially all of its assets to, any Assignor, in each
case except as described in Annex E hereto. With respect to any transactions so
described in Annex E hereto, the respective Assignor shall have furnished such
information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into, amalgamated with or consolidated
with such Assignor, or was liquidated into or transferred all or substantially
all of its assets to such Assignor, and shall have furnished to the Collateral
Agent such UCC lien searches as may have been requested with respect to such
Person and its assets, to establish that no security interest (excluding
Permitted Liens) continues perfected on the date hereof with respect to any
Person described above (or the assets transferred to the respective Assignor by
such Person), including without limitation pursuant to Section 9-316(a)(3) of
the UCC.

2.9 Non-UCC Property. The aggregate fair market value (as determined by the
Assignors in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) of the UCC and constituting
Collateral does not exceed $1,000,000. If the aggregate value of all such
property at any time owned by all Assignors and constituting Collateral exceeds
$1,000,000, the Assignors shall provide prompt written notice thereof to the
Collateral Agent and the Assignors shall promptly (and in any event within 30
days of acquiring knowledge thereof) take such actions (at their own cost and
expense) as may be required under the respective United States, State or other
laws referenced in Section 9-311(a) of the UCC to perfect the security interests
granted herein in any Collateral where the filing of a financing statement does
not perfect the security interest in such property in accordance with the
provisions of Section 9-311(a) of the UCC.

2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions
reasonably necessary to perfect the security interest of the Collateral Agent
therein.

2.11 Collateral in the Possession of a Bailee. If any Inventory or other Goods
are at any time in the possession of a bailee, such Assignor shall promptly
notify the Collateral Agent thereof and, if requested by the Collateral Agent,
shall use its commercially reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral

 

-5-



--------------------------------------------------------------------------------

Agent, that the bailee holds such Collateral for the benefit of the Collateral
Agent and shall act upon the instructions of the Collateral Agent, without the
further consent of such Assignor. The Collateral Agent agrees with such Assignor
that the Collateral Agent shall not give any such instructions unless an Event
of Default has occurred and is continuing or would occur after taking into
account any action by the respective Assignor with respect to any such bailee.

2.12 Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured
Documents and otherwise in writing in connection herewith or therewith.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS;

CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1 Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all of Assignor’s records, papers and documents
relating thereto (if any) are genuine and what they purport to be, and that all
papers and documents (if any) relating thereto (i) will, to the knowledge of
such Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale, lease,
assignment or other disposition and delivery of the property listed therein, or
both, (ii) will be the only original writings evidencing and embodying such
obligation of the account debtor named therein (other than copies created for
general accounting purposes), (iii) will, to the knowledge of such Assignor,
evidence true and valid obligations, enforceable in accordance with their
respective terms, and (iv) will be in compliance and will conform in all
material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.

3.2 Maintenance of Records. Each Assignor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts, including, but not
limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times, but not more than two (2) such inspections per calendar year,
upon prior notice to such Assignor. Upon the occurrence and during the
continuance of an Event of Default and at the request of the Collateral Agent
(acting on the instructions of the requisite percentage of Holders in accordance
with the Indenture), such Assignor shall, at its own cost and expense, deliver
all tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Assignor). Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so directs, such Assignor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Assignor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.

 

-6-



--------------------------------------------------------------------------------

3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs (acting on the instructions of the requisite percentage of Holders in
accordance with the Indenture) any Assignor, such Assignor agrees (x) to cause
all payments on account of the Accounts and Contracts to be made directly to the
Cash Collateral Account, (y) that the Collateral Agent may, but has no
obligation to, directly notify the obligors with respect to any Accounts and/or
under any Contracts to make payments with respect thereto as provided in the
preceding clause (x), and (z) that the Collateral Agent may enforce collection
of any such Accounts and Contracts and may adjust, settle or compromise the
amount of payment thereof, in the same manner and to the same extent as such
Assignor. Without notice to or assent by any Assignor, the Collateral Agent may,
upon the occurrence and during the continuance of an Event of Default, apply any
or all amounts then in, or thereafter deposited in, the Cash Collateral Account
toward the payment of the Secured Obligations in the manner provided in
Section 7.4 of this Agreement. The reasonable costs and expenses of collection
(including reasonable attorneys’ fees), whether incurred by an Assignor or the
Collateral Agent, shall be borne solely by the relevant Assignor. The Collateral
Agent shall deliver a copy of each notice referred to in the preceding clause
(y) to the relevant Assignor, provided that (x) the failure by the Collateral
Agent to so notify such Assignor shall not affect the effectiveness of such
notice or the other rights of the Collateral Agent created by this Section 3.3
and (y) no such notice shall be required if an Event of Default of the type
described in Section 7.01(i) or (j) of the Indenture has occurred and is
continuing.

3.4 Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5 hereof, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent
(acting on the instructions of the requisite percentage of Holders in accordance
with the Indenture). No Assignor will do anything to impair the rights of the
Collateral Agent in the Accounts or Contracts.

3.5 Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
promptly upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by an Assignor or the Collateral Agent, shall be borne solely
by the relevant Assignor.

3.6 Instruments. If any Assignor owns or acquires any Instrument in excess of
$500,000 constituting Collateral (other than (x) checks and other payment
instruments received and collected in the ordinary course of business and
(y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 30 days notify the Collateral Agent thereof in writing, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.

 

-7-



--------------------------------------------------------------------------------

3.7 Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Assignor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8 Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time after the
date of this Agreement shall establish or maintain, any demand, time, savings,
passbook or similar account, except for such accounts maintained with a bank (as
defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account that is a Concentration Account
maintained by such Assignor (including a description thereof and the respective
account number), the name of the respective bank with which such Deposit Account
is maintained, and the jurisdiction of the respective bank with respect to such
Deposit Account. For each Deposit Account that is a Concentration Account (other
than (x) any Concentration Account maintained with the Collateral Agent and
(y) any Debit Card Program Account), the respective Assignor shall cause the
bank with which such Deposit Account is maintained to execute and deliver to the
Collateral Agent, within 90 days after the date of this Agreement (as such date
may be extended by the First Priority Agent in its sole discretion) or, if
later, at the time of the establishment of the respective Deposit Account, a
“control agreement” in the form of Annex G hereto (appropriately completed),
with such changes thereto, or in such other form, as may be reasonably
satisfactory to the First Priority Agent. If any bank with which a Deposit
Account that is a Concentration Account is maintained refuses to, or does not,
enter into such a “control agreement”, then the respective Assignor shall
promptly (and in any event within 90 days after the date of this Agreement (as
such date may be extended by the First Priority Agent in its sole discretion)
or, if later, 90 days after the establishment of such account) or in such other
form, as may be reasonably satisfactory to the First Priority Agent close the
respective Deposit Account and transfer all balances therein to the Cash
Collateral Account or another Concentration Account meeting the requirements of
this Section 3.9. If any bank with which a Deposit Account that is a
Concentration Account is maintained refuses to subordinate its claims with
respect to such Deposit Account to the Collateral Agent’s security interest
therein on reasonably satisfactory terms, then the respective Assignor shall
terminate such Deposit Account and transfer all balances therein to the Cash
Collateral Account or another Concentration Account in accordance with the
immediately preceding sentence.

 

-8-



--------------------------------------------------------------------------------

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (x) Deposit
Accounts that are established and maintained with banks and meeting the
requirements of preceding clause (a) and (y) Excluded Accounts. At the time any
such Deposit Account that is a Concentration Account is established, the
appropriate “control agreement” shall be entered into in accordance with the
requirements of preceding clause (a) and the respective Assignor shall furnish
to the Collateral Agent a supplement to Annex F hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.

(c) Notwithstanding anything to the contrary herein, no Assignor shall be
required to take any action to cause the Collateral Agent to obtain control
(“Control”) in accordance with Section 9-104 or 9-106(c), as the case may be, of
the UCC with respect to (i) any Deposit Account or Securities Account of such
Assignor, that when taken together with all of the other Deposit Accounts (other
than any Excluded Deposit Account) and Securities Accounts of such Assignor and
all other Assignors, has an average five day closing balance that does not
exceed $500,000 or (ii) any Excluded Deposit Account; provided, that if such
Assignor shall cause the First Lien Agent to have Control over any such Deposit
Account or Securities Account, such Assignor will ensure that the security
interest granted by it in favor of the Collateral Agent hereunder to secure the
Secured Obligations is also perfected by Control as contemplated by Section 4.7
of the Intercreditor Agreement.

3.10 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $1,000,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and such Assignor shall,
pursuant to an agreement, use its commercially reasonable efforts to (i) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement after the occurrence and
during the continuance of an Event of Default.

3.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor
asserted in a judicial proceeding in existence on the date of this Agreement are
described in Annex H hereto. If any Assignor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim asserted in a judicial proceeding
in an amount (taking the greater of the aggregate claimed damages thereunder or
the reasonably estimated value thereof) of $1,000,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Assignor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.

3.12 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor.
Furthermore, each Assignor shall promptly take all actions which are reasonably
practicable so that the Collateral Agent has “control” of all Electronic Chattel
Paper with a face amount in excess of $1,000,000 in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 30 days) following any reasonable request by the Collateral
Agent, deliver all of its Tangible Chattel Paper to the Collateral Agent.

3.13 Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all

 

-9-



--------------------------------------------------------------------------------

actions as may be reasonably necessary or required under the Federal Assignment
of Claims Act, relating to its Accounts, Contracts, Instruments and other
property or rights covered by the security interest hereby granted, as the
Collateral Agent may reasonably require, to the extent otherwise required
herein, and not otherwise inconsistent with the provisions of Section 1.1(b).

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and Domain Names listed in Annex I hereto for such
Assignor and that said listed Marks and Domain Names include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office and all Domain Names that such Assignor owns or uses
in connection with its business as of the date hereof. Each Assignor represents
and warrants that it owns, is licensed to use or otherwise has the right to use,
all Marks and Domain Names that it uses. Each Assignor further warrants that it
has no knowledge of any third party claim received by it that any aspect of such
Assignor’s present or contemplated business operations infringes or will
infringe any trademark, service mark or trade name of any other Person other
than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use all U.S. trademark registrations and applications and Domain Name
registrations listed in Annex I hereto and that said registrations are valid,
subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said registrations is invalid or unenforceable,
and is not aware that there is any reason that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said applications will not mature into registrations. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office or similar
registrar in order to effect an absolute assignment of all right, title and
interest in each Mark and/or Domain Name, and record the same.

4.2 Licenses and Assignments. Except as otherwise permitted by the Indenture
Documents, each Assignor hereby agrees not to divest itself of any right under
any Mark or Domain Name absent prior written approval of the Collateral Agent
(acting on the instructions of the requisite percentage of Holders in accordance
with the Indenture).

4.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

4.4 Preservation of Marks and Domain Names. Each Assignor agrees to use its
Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the laws of the United States (other than
any such Marks which are no longer used or useful in its business or
operations).

 

-10-



--------------------------------------------------------------------------------

4.5 Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (acting on the instructions of the requisite
percentage of Holders in accordance with the Indenture) (other than with respect
to registrations and applications deemed by such Assignor in its reasonable
business judgment to be no longer prudent to pursue).

4.6 Future Registered Marks and Domain Names. If any Mark registration is issued
hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of ownership,
and a grant of a security interest in such Mark and/or Domain Name, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest in such Mark and/or Domain Name to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex L
hereto.

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Parties, in which event such rights, title
and interest shall immediately vest, in the Collateral Agent for the benefit of
the Secured Parties, and the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 4.1 hereof to execute, cause to be
acknowledged and notarized and record said absolute assignment with the
applicable agency or registrar; (ii) take and use or sell the Marks or Domain
Names and the goodwill of such Assignor’s business symbolized by the Marks or
Domain Names and the right to carry on the business and use the assets of such
Assignor in connection with which the Marks or Domain Names have been used; and
(iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from using the Marks or Domain Names in any manner whatsoever, directly
or indirectly, and such Assignor shall execute such further documents that the
Collateral Agent may reasonably request to further confirm this and to transfer
ownership of the Marks or Domain Names and registrations and any pending
trademark applications in the United States Patent and Trademark Office or
applicable Domain Name registrar to the Collateral Agent.

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all Trade
Secret Rights, (ii) the Patents listed in Annex J hereto for such Assignor and
that said Patents include all the United States patents and applications for
United States patents that such Assignor owns as of the date hereof and
(iii) the Copyrights listed in Annex K hereto for such Assignor and that said
Copyrights include all the United States copyrights registered with the United
States Copyright Office and applications to United States copyrights that such
Assignor owns as of the date hereof. Each Assignor further warrants that it has
no knowledge of any third party claim that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any patent of any
other Person or such Assignor has misappropriated any Trade Secret or
proprietary information which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the United States Patent and Trademark Office or the
United States Copyright Office in order to effect an absolute assignment of all
right, title and interest in each Patent or Copyright, and to record the same.

 

-11-



--------------------------------------------------------------------------------

5.2 Licenses and Assignments. Except as otherwise permitted by the Indenture
Documents, each Assignor hereby agrees not to divest itself of any right under
any Patent or Copyright absent prior written approval of the Collateral Agent
(acting on the instructions of the requisite percentage of Holders in accordance
with the Indenture).

5.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice of any Patent or use
of any Copyright violates any property right of a third party, or with respect
to any misappropriation of any Trade Secret Right or any claim that practice of
any Trade Secret Right violates any property right of a third party, in each
case, in any manner which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor further
agrees, absent direction of the Collateral Agent (acting on the instructions of
the requisite percentage of Holders in accordance with the Indenture) to the
contrary, to diligently prosecute, in accordance with its reasonable business
judgment, any Person infringing any Patent or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each Patent or Copyright, absent prior written consent of
the Collateral Agent (acting on the instructions of the requisite percentage of
Holders in accordance with the Indenture) to the contrary (other than any such
Patents or Copyrights which are no longer used or are deemed by such Assignor in
its reasonable business judgment to no longer be useful in its business or
operations).

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent (acting on the
instructions of the requisite percentage of Holders in accordance with the
Indenture).

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Assignor shall deliver to the Collateral Agent a copy
of said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the sole
expense of such Assignor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or N hereto, as appropriate.

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Parties, in which event such right, title,
and interest shall immediately vest in the Collateral Agent for the benefit of
the Secured Parties, in which case the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 5.1 hereof to

 

-12-



--------------------------------------------------------------------------------

execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such Assignor shall execute such further
documents as the Collateral Agent may reasonably request further to confirm this
and, to the extent permitted by applicable law, to transfer ownership of the
Patents and Copyrights to the Collateral Agent for the benefit of the Secured
Parties.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Documents, each Assignor will do nothing to impair the rights of the
Collateral Agent in the Collateral. Each Assignor will at all times maintain
insurance, at such Assignor’s own expense to the extent and in the manner
provided in the Secured Documents. Except to the extent otherwise permitted to
be retained by such Assignor or applied by such Assignor pursuant to the terms
of the Secured Documents, the Collateral Agent shall, at the time any proceeds
of such insurance are distributed to the Secured Parties, apply such proceeds in
accordance with Section 7.4 hereof. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Secured Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

6.3 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 Business Days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 Business Days after its receipt of the respective request) furnish to
the Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent; provided, however, that the
Collateral Agent shall have no duty to so request unless directed to do so by
the requisite holders of the Notes.

6.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which are or
may be necessary to perfect, preserve or protect its security interest in the
Collateral to the extent otherwise required herein and not otherwise
inconsistent with the provisions of Section 1.1(b); provided, however, that the
Collateral Agent shall have no duty to so request unless directed to do so by
the requisite holders of the Notes.

 

-13-



--------------------------------------------------------------------------------

6.5 Financing Statements. Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements as the Collateral Agent may from time
to time reasonably request or as are reasonably necessary to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and the other rights and security contemplated hereby. Each
Assignor will pay any applicable filing fees, recordation taxes and related
expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Assignor where permitted by law (and such authorization includes describing
the Collateral as “all assets” of such Assignor); provided, however, that the
Collateral Agent shall have no duty to make any such filings unless directed to
do so by the requisite holders of the Notes.

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may (acting on the instructions of the
requisite percentage of Holders in accordance with the Indenture):

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

-14-



--------------------------------------------------------------------------------

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall
determine (acting on the instructions of the requisite percentage of Holders in
accordance with the Indenture);

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4; and

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the requisite percentage of Holders in
accordance with the Indenture and that no other Secured Party shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent for the benefit of
the Secured Parties upon the terms of this Agreement and the other Collateral
Documents.

7.2 Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as are commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Assignor. Any such sale, lease or other disposition may be effected
by means of a public disposition or private disposition, effected in accordance
with the applicable requirements (in each case if and to the extent applicable)
of Sections 9-610 through 9-613 of the UCC and/or such other mandatory
requirements of applicable law as may apply to the respective disposition. The
Collateral Agent may, without notice or publication, adjourn any public or
private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Secured Obligations against the
purchase price) of the Collateral or any item thereof, offered for disposition
in accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to

 

-15-



--------------------------------------------------------------------------------

the relevant Assignor as hereinabove specified, the Collateral Agent need give
such Assignor only such notice of disposition as shall be required by such
applicable law. Each Assignor agrees to do or cause to be done all such other
acts and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

7.4 Application of Proceeds. (a) Subject to the terms of the Intercreditor
Agreement, all monies and other property and assets collected or received by the
Collateral Agent or any other Secured Party upon any sale or other disposition
of the Collateral pursuant to the terms of this Agreement, together with all
other monies and other property and assets collected or received by the
Collateral Agent hereunder or upon any distribution of (or on account of)
Collateral (whether or not characterized as such) in connection with any case,
proceeding or other action of the type described in Sections 7.01(i) and (j) of
the Indenture, shall be applied (1) first, to any amounts owed to the Collateral
Agent hereunder and (2) second, to the holders of the Indenture Obligations and
the holders of any Pari Passu Payment Lien Obligations, in each case, that are
then due, on a pro rata basis. Such monies and other property and assets shall
be applied (x) in the case of Indenture Obligations, in the manner provided in
the Section 7.10 of the Indenture and (y) in the case of Pari Passu Payment Lien
Obligations, in accordance with the relevant Pari Passu Payment Lien Documents
that evidence or govern such Pari Passu Payment Lien Obligations.

 

-16-



--------------------------------------------------------------------------------

(b) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

(c) If any Secured Party collects or receives any distribution to which it is
not entitled under Section 7.4(a) hereof, Secured Party shall hold the same in
trust for the Secured Parties and shall forthwith deliver the same to the
Trustee or the Collateral Agent, for the account of the Secured Parties, to be
applied in accordance with Section 7.4(a) hereof.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Secured Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof. No notice to or
demand on any Assignor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the security interest created under this Agreement,
and all rights, remedies and powers of the Collateral Agent shall continue as if
no such proceeding had been instituted.

ARTICLE VIII

INDEMNITY

8.1 Indemnity.

Section 13.11 of the Indenture (Compensation and Indemnity) is hereby
incorporated by reference as if fully set forth herein mutatis mutandis.

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Secured Obligations secured by the Collateral. The indemnity
obligations of each Assignor contained in this Article VIII shall continue in
full force and effect notwithstanding the full payment of all of the other
Secured Obligations and notwithstanding the full payment of all the Notes issued
pursuant to the Indenture and the payment of all other Secured Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Accession Agreement” means an accession agreement, if any, to this Agreement,
in substantially the form of Annex P hereto, entered into by the Assignors, the
trustee, agent, or other representative for the holders of any Pari Passu
Indebtedness and the Collateral Agent from time to time.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account established following the occurrence of an Event of Default and
maintained with, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Concentration Account” shall mean each of those accounts listed on Annex F
hereto and designated as a “Concentration Account” thereon, along with any
replacement accounts in respect thereof established in accordance with the terms
of Section 3.9 hereof.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

 

-18-



--------------------------------------------------------------------------------

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

“Debit Card Program Accounts” shall mean the special purpose deposit accounts
established by the Company or one of its Subsidiaries with a sponsoring bank in
connection with the Company’s general purpose reloadable debit card business,
and with the funds on deposit in such accounts to be held therein solely as
security against potential losses incurred by such sponsoring bank associated
with customer chargeback claims, fraud or closed customer accounts.

“Default” shall mean a “Default” or similar term as such defined in the
Indenture or any Pari Passu Lien Document, so long as any such agreement is in
effect.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Distribution” shall have the meaning provided in Section 7.4(a) of this
Agreement.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Event of Default” shall mean an “Event of Default” or similar term as such term
is defined in the Indenture or any Pari Passu Lien Document, so long as any such
agreement is in effect.

“Excluded Deposit Accounts” shall mean any Deposit Account that is an Excluded
Asset described in clause (6) of the definition the term of Excluded Assets.

“First Lien Lenders” shall have the meaning provided in the Intercreditor
Agreement.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instructing Group” shall mean the holders of the majority in aggregate
principal amount of the then outstanding Indenture Obligations and the Pari
Passu Payment Lien Obligations, if any; provided that that any Notes held by the
Company or an Affiliate of the Company and any Pari Passu Indebtedness held by
the Company or an Affiliate of the Company shall be deemed not to be outstanding
for purposes of determining the Instructing Group, except that in determining
whether the Collateral Agent shall be protected in relying upon such direction,
only those Notes and Pari Passu Indebtedness that the Collateral Agent actually
knows to be so held shall be so disregarded.

 

-19-



--------------------------------------------------------------------------------

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by an Assignor and any trade dress including logos, designs, fictitious business
names and other business identifiers used by any Assignor.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or operating results of Company and its Restricted Subsidiaries taken
as a whole, or (ii) a material adverse effect (x) on the rights or remedies of
the Collateral Agent hereunder or under any other Secured Document, (y) on the
ability of any Assignor to perform its obligations to the Collateral Agent
hereunder or under any other Secured Document or (z) the legality, validity,
binding effect or enforceability of this Agreement or any of the other Secured
Documents.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.

 

-20-



--------------------------------------------------------------------------------

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

“Secured Documents” shall mean, collectively, the Indenture Documents and the
Pari Passu Payment Lien Documents, if any.

“Secured Obligations” shall mean, collectively, the Indenture Obligations and
any Pari Passu Payment Lien Obligations, if any.

“Securities Accounts” shall mean all “securities accounts” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Termination Date” shall mean the date upon which (i) (A) a Legal Defeasance or
Covenant Defeasance shall have been consummated pursuant to Sections 9.02 or
9.03, respectively, of the Indenture or (B) the Indenture shall have been
discharged pursuant to Article 4 thereof, and (ii) if any Pari Passu Payment
Lien Obligations are then outstanding, such Pari Passu Payment Lien Obligations
shall have been paid in full in accordance with the Pari Passu Payment Lien
Documents evidencing or governing such Pari Passu Payment Lien Obligations.

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.

 

-21-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:

(a) if to any Assignor, c/o:

CURO Group Holdings Corp.

3527 North Ridge Road

Wichita, Kansas 67205

Telecopier No.: 316.722.7751

Attention: Vin Thomas, Chief Legal Officer

(b) if to the Collateral Agent, at:

TMI Trust Company, as Trustee

1100 Abernathy Road NE, Suite 480

Atlanta, GA 30328

Attention: Kathy Knapp

Telephone No.: 678.221.5917

Telecopier No.: 678.221.5917

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12 hereof (or
as provided in the other Collateral Documents), none of the terms and conditions
of this Agreement or any other Collateral Document may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
each Assignor directly affected thereby (it being understood that the addition
or release of any Assignor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Assignor other than the Assignor so added
or released) and the Collateral Agent (with the written consent of the requisite
percentage of Holders in accordance with the Indenture).

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Indenture Document; or (c) any
amendment to or modification of any Secured Document or any security for any of
the Secured Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

 

-22-



--------------------------------------------------------------------------------

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8 hereof,
(ii) be binding upon each Assignor, its successors and assigns; provided,
however, that no Assignor shall assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (with the
prior written consent of the requisite percentage of Holders in accordance with
the Indenture) or as otherwise permitted by the Secured Documents, and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Parties and
their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Assignor herein or in
any certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of this Agreement and the
other Secured Documents regardless of any investigation made by the Secured
Parties or on their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
SECURED DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER SECURED DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER SECURED DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE
COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED PARTY, TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 

-23-



--------------------------------------------------------------------------------

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
INDENTURE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER SECURED DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

10.8 Termination; Release. (a) After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof, shall survive such termination) and the
Collateral Agent, at the written request and expense of the respective Assignor,
will promptly execute and deliver to such Assignor a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.

(b) The Liens securing the Collateral may be released from time to time in
accordance with Article 13 of the Indenture. Furthermore, upon the release of
any Guarantor from its Notes Guarantee in accordance with the provisions of the
Indenture, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.

(c) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 10.8.

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Collateral Agent.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Parties. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this

 

-24-



--------------------------------------------------------------------------------

Agreement, are only those expressly set forth in this Agreement and in the
Indenture. The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in the Indenture. The provisions of Article 13 of the
Indenture shall inure to the benefit of the Collateral Agent, and shall be
binding upon all Assignors and all Secured Parties, in connection with this
Agreement and the other Collateral Documents. Without limiting the generality of
the foregoing, (i) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing and (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Collateral Documents that the
Collateral Agent is required in writing to exercise by the Instructing Group.
Notwithstanding anything to the contrary in this Agreement, in no event shall
the Collateral Agent be responsible for, or have any duty or obligation with
respect to, the recording, filing registering, perfection, protection or
maintenance of the security interests or Liens intended to be created by this
Agreement (including the preparation, filing or continuation of any Uniform
Commercial Code financing or continuation statements or similar documents or
instruments), nor shall the Collateral Agent be responsible for, and the
Collateral Agent makes no representation regarding, the validity,
enforceability, effectiveness or priority of this Agreement or the security
interests or Liens intended to be created hereby.

10.12 Additional Assignors. It is understood and agreed that any Guarantor that
desires to become an Assignor hereunder, or is required to execute a counterpart
of this Agreement after the date hereof pursuant to the requirements of the
Indenture or any other Indenture Document or Pari Passu Payment Lien Document,
shall become an Assignor hereunder by (x) executing a joinder agreement in the
form of Annex O hereto and delivering same to the Collateral Agent, in each case
as may be requested by (and in form and substance reasonably satisfactory to)
the Collateral Agent, (y) delivering supplements to Annexes A through F,
inclusive, and H through K, inclusive, hereto as are necessary to cause such
Annexes to be complete and accurate with respect to such additional Assignor on
such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken.

10.13 Intercreditor Agreement. Without limiting the generality of the final
paragraph of Section 1.1(b): (a) the Liens granted hereunder in favor of the
Collateral Agent for the benefit of the Secured Parties in respect of the
Collateral and the exercise of any right related thereto thereby shall be
subject, in each case, to the terms of the Intercreditor Agreement; and
(b) notwithstanding anything to the contrary herein, any provision hereof that
requires (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) any Assignor to (i) deliver any Collateral
to the Collateral Agent, or (ii) provide that the Collateral Agent have control
over such Collateral (or, in the case of any representation or warranty
hereunder, shall be deemed to be true) by (A) with respect to subclause
(i) hereof, the delivery of such Collateral by such Assignor to the First
Priority Agent for the benefit of the secured parties under the First Priority
Collateral Documents and the Secured Parties pursuant to Section 4.6 of the
Intercreditor Agreement, and (B) with respect to subclause (ii) hereof,
providing that the First Priority Agent be provided with control with respect to
such Collateral of such Assignor for the benefit of the secured parties under
the First Priority Collateral Documents and the Secured Parties pursuant to
Section 4.7 of the Intercreditor Agreement.

 

-25-



--------------------------------------------------------------------------------

10.14 Pari Passu Payment Lien Obligations. (a) If any Assignor incurs any Pari
Passu Indebtedness, the agent, trustee or other representative of the holders of
such Pari Passu Payment Lien Obligations shall enter into a supplement to the
Intercreditor Agreement and an Accession Agreement.

(b) By accepting the benefits of this Agreement and the other Secured Documents,
each holder of Secured Obligations hereby agrees that notwithstanding anything
to the contrary in this Agreement or any other Security Documents:

(i) notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens on the Collateral securing the Indenture Obligations
and the Pari Passu Payment Lien Obligations, the Liens securing all such
Indebtedness shall be of equal priority;

(ii) the Indenture Obligations and the Pari Passu Payment Lien Obligations may
be increased, extended, renewed, replaced, restated, supplemented, restructured,
refunded, refinanced or otherwise amended from time to time, in each case, to
the extent permitted by the Secured Documents; and

(iii) (A) as between the Holders of the Notes and the holders of Pari Passu
Indebtedness, only the Instructing Group shall have the right to direct the
Collateral Agent in conducting foreclosures and in taking other actions with
respect to the Collateral, and the authorized agents, trustees or other
representatives of other Indebtedness shall not have any right to take any
actions with respect to the Collateral;

(B) the Instructing Group will have the sole right to instruct the Collateral
Agent to act or refrain from acting with respect to the Collateral, and the
Collateral Agent shall not follow any instructions with respect to such
Collateral from any other Person; and

(C) no authorized representative of any Indebtedness (other than the Instructing
Group) will instruct the Collateral Agent to commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interests in or realize upon, or
take any other action available to it in respect of, the Collateral.

[Remainder of this page intentionally left blank; signature pages follow]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

CURO GROUP HOLDINGS CORP.,as an Assignor By:   /s/ Donald F. Gayhardt Jr.,  
Name: Donald F. Gayhardt Jr.   Title: Chief Executive Officer and President

 

CURO FINANCIAL TECHNOLOGIES CORP.

CURO INTERMEDIATE HOLDINGS CORP.

A SPEEDY CASH CAR TITLE LOANS, LLC

AVIO CREDIT, INC.

ADVANCE GROUP, INC.

ATTAIN FINANCE, LLC

CASH COLORADO, LLC

CONCORD FINANCE, INC.

CURO CREDIT, LLC

ENNOBLE FINANCE, LLC

EVERGREEN FINANCIAL INVESTMENTS, INC.

FMMR INVESTMENTS, INC.

GALT VENTURES, LLC

PRINCIPAL INVESTMENTS, INC.

SCIL TEXAS, LLC

SC AURUM, LLC

SCIL, INC.

SPEEDY CASH

SPEEDY CASH ILLINOIS, INC.

SC TEXAS MB, INC.

THE MONEY STORE, L.P.

CURO MANAGEMENT LLC

TODD CAR TITLE, INC.

TODD FINANCIAL, INC.

 

Each as an Assignor

By:   /s/ Donald F. Gayhardt Jr.   Name: Donald F. Gayhardt Jr.   Title: Chief
Executive Officer and President

[Project Grace—Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

TMI TRUST COMPANY,

as Collateral Agent

By:   /s/ Kathy E. Knapp   Name: Kathy E. Knapp   Title: Vice President

[Project Grace—Signature Page to Security Agreement]